John I. Purtle, Justice, dissenting. I believe the petition for a writ of certiorari should be treated as a request for Rule 37 relief. In Walker v. State, 283 Ark. 339, 676 S.W.2d 460 (1984), we said: “Post-conviction petitions which raise grounds for relief cognizable under Rule 37 are considered petitions to proceed under Rule 37, regardless of the label given them by the petitioner.” On the other hand, if this is not a petition for Rule 37 relief, then we have denied the petitioner the right to appeal from the adverse ruling of the trial court. I would send the petition to the Crittenden County Circuit Court for consideration since that is the court where the guilty plea was entered.